Pannbll, Judge.
John Biggers d/b/a Biggers Plumbing & Heating Company brought a suit on account against Lucy Griffin Smith, executrix of the estate of David Franklin, in the sum of $2,936.54. The defendant answered, denying the material allegations of the petition, pleaded total failure of consideration and that additional work had to be done by another plumber to correct the work done by the plaintiff at a cost of $1,300, and further pleaded that the plaintiff de*662stroyed or took away plumbing materials of the value of $1,073 and sought judgment against the plaintiff for the sum of $2,703. The jury returned a verdict in favor of the plaintiff for the sum of $1,400 plus interest. The defendant’s motion for new trial was overruled and defendant appealed on the general grounds and several special grounds. Held:

Bell, P. J., and Jordan, J., concur.

Submitted February 7, 1967 —
Decided April 4, 1967
Rehearing denied April 27, 1967 —
E. B. Shaw, for appellant.
Long & Siejferman, Calhoun A. Long, for appellee.
1. The evidence .was sufficient to authorize a verdict.
2. The mere insistence upon the recitation of the enumerations of error in the brief does not constitute an argument thereon and they will be considered as abandoned. Rule 17 (c) (2) (111 Ga. App. 891); James v. Boyett, 19 Ga. App. 157 (2) (91 SE 219); Phaul v. Macon R. &c. Co., 26 Ga. App. 171, 172 (2) (105 SE 650); Bell v. Bell, 210 Ga. 295, 297 (5) (79 SE2d 524).

Judgment affirmed.